REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 

Regarding claim 20, none of the closest prior art, such as Vossler (US 7206429 B1), Swanson (US 20140270227 A1), and Lourdeaux (US 20060278064 A1), expressly teaches or reasonably suggests, “A system comprising: 
a wearable device for outputting output audio data, comprising: 
…
and 
a computational device, said computational device comprising: 
…
wherein said software comprises a user interface for receiving said communicated audio data and wherein said software manages transmission of said communicated audio data to the wearable device; 
wherein said user interface receives a timing command from a user for controlling a schedule of audio output of said output audio data by said audio output device and said software sends at least one command to control timing to the wearable 
such that said output audio data is output according to said schedule, wherein said schedule comprises a plurality of audio data outputs in an ordered queue for playback for a time period of from an hour to twenty-four hours,
…
wherein said app of said first computational device determines whether to accept said received audio data from said second computational device before said received audio data is transmitted to said wearable device as communicated audio data; 
wherein said app of said first computational device determines whether to accept said received audio data from said second computational device according to a friend list on said social network; 
wherein said received audio data is accepted only if sent through an app associated with a friend on said friend list“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 32, 34-38, 42-47 are allowed because they contain all the limitations of independent claim 20 as above.

Regarding claim 21, none of the closest prior art, such as Vossler (US 7206429 B1), Swanson (US 20140270227 A1), and Lourdeaux (US 20060278064 A1), expressly teaches or reasonably suggests, “A method for outputting audio data to a user, using a system comprising;
…

wherein the user wears the wearable device, the method comprising: 
determining audio data to transmit to the wearable device … 
determining an ordered queue of a plurality of audio data output segments, and a schedule according to which said audio data output segments are to be output for playback …; 
transmitting said schedule and said communicated audio data to the wearable device from said computational device, said communicated audio data comprising said plurality of audio data output segments; and 
outputting said plurality of audio data output segments through said audio output device of the wearable device according to said timing of said schedule, such that each audio data output segment is output at a specific time“, in combination with the other claim elements, in a manner as claimed.
Dependent claims 23, 24, 26, 27, 33, 39, 40 are allowed because they contain all the limitations of independent claim 21 as above.

Regarding claim 48, none of the closest prior art, such as Vossler (US 7206429 B1), Swanson (US 20140270227 A1), and Lourdeaux (US 20060278064 A1), expressly teaches or reasonably suggests, “A system comprising: 
a wearable device for outputting output audio data, comprising: 
… 

a computational device, said computational device comprising: 
…
wherein said software comprises a user interface for receiving said communicated audio data and wherein said software manages transmission of said communicated audio data to the wearable device; 
wherein said user interface receives a timing command from a user for controlling a schedule of audio output of said output audio data by said audio output device and said software sends at least one command to control timing to the wearable device and/or sends said communicated audio data to the wearable device according to said timing command, 
such that said output audio data is output according to said schedule, wherein said schedule comprises a plurality of audio data outputs in an ordered queue for playback for a time period of from an hour to twenty-four hours,
wherein said output audio data comprises a plurality of audio data output segments and wherein said schedule further comprises a frequency of playback of said plurality of audio data output segments“, in combination with the other claim elements, in a manner as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654